UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 27, 2004,1
                               Decided October 27, 2005

                                         Before

                            Hon. JOHN L. COFFEY, Circuit Judge

                            Hon. KENNETH F. RIPPLE, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge

No. 04-2702

JOSEPH VLASEK,                                    Appeal from the United States District
             Plaintiff-Appellant,                 Court for the Northern District
                                                  of Illinois, Eastern Division.
       v.
                                                  No. 01 C 5870
MICHAEL NEMITZ,
            Defendant-Appellee.                   Suzanne B. Conlon,
                                                  Judge.


                                       ORDER

        Patricia Vlasek and her disabled adult son Joseph, acting pro se, filed this lawsuit
alleging that Michael Nemitz, an employee of the Village of Homewood, violated their
civil rights while assisting in their eviction. The district court dismissed the case based
on Ms. Vlasek’s failure to comply with discovery orders. On appeal we affirmed the
dismissal as to Ms. Vlasek, but vacated the dismissal as to Mr. Vlasek and remanded the
case, encouraging the district court to enlist counsel to assist Mr. Vlasek. See Vlasek v.


       1
         This successive appeal has been submitted to the panel that decided the
original appeal. See Operating Procedure 6(b). After examining the briefs and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 04-2702                                                                       Page 2

Nemitz, Case No. 02-2423 (June 25, 2003) (unpublished order). Six months after
enlisting counsel for Mr. Vlasek, the district court granted the defendant’s motion for
summary judgment, finding that Nemitz had acted properly in response to an order of
a bankruptcy judge.

        Mr. Vlasek, again acting pro se, now appeals the district court’s decision. His
brief, however, does not address the district court’s order granting summary judgment.
Rather, he asserts that the district court erred by “dismissing Plaintiff’s case with
prejudice for a relatively minor infraction involving dates of events.” Appellant’s Br. at
2. But the court did not dismiss his case with prejudice–it granted summary judgment
for the defendant. And the decision to do so was based on the merits of the case, not on
any procedural infraction. In fact, the brief Mr. Vlasek has submitted appears to have
been copied almost entirely from the appellant’s brief in the earlier appeal, No. 02-2423,
which did involve a dismissal based on a procedural default. Although we construe pro
se filings liberally, see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), such
filings must at least minimally discuss the order presently on appeal in order to comply
with Rule 28 of the Federal Rules of Appellate Procedure. Mr. Vlasek’s brief does not
do so, and the appeal must therefore be dismissed.

                                                                            DISMISSED